Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in reply to communication filed on 02/14/2020. Claimed foreign priority to 17186200.6, filed 08/14/2017 is granted. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 was filed after the mailing date of the original application on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-13 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to an apparatus for performing a method according to Claim 1, wherein an encoding specification for encoding audio and/or video data to be streamed from a sender to a receiver via a network is disclosed. An apparatus in par. 0162 in the specification is defined to be “a data processing apparatus or system, it will be appreciated that a computer program for configuring a programmable device…”. The apparatus claim recites a software per se, an abstract idea 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a method as claimed in Claim 1. The program code of par. 0043 of the specification clearly does not disclose a physical element. As such the claim does not fall within one of the four categories of patent eligible subject matter. By this rationale, claim 15 is rejected.
Applicant is reminded to review the entire application for similar errors and correct the same in order to place the application in condition for allowance. 

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        April 21, 2021